Case 1:20-cv-21984-DPG Document 95 Entered on FLSD Docket 09/15/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 1:20-cv-21984-GAYLES/OTAZO-REYES


  AARON SILBERMAN, an individual,
  and AMJ MISIL AB LLC, a Florida
  Limited Liability Company,

         Plaintiffs,

  v.

  PREMIER BEAUTY AND HEALTH
  LLC, a Florida Limited Liability Company,
  JORGE HANE, an individual, and
  FLORENICA HANE, an individual,
  jointly and severally,

        Defendants.
  ______________________________________/


                                               ORDER

         THIS CAUSE comes before the Court on Defendants’, Premier Beauty and Health LLC,

  Jorge Hane, and Florencia Hane, Motion to Strike Certain Allegations from Amended Complaint

  (the “Motion”) [ECF No. 48]. The Court has considered the Motion and the record and is otherwise

  fully advised. For the reasons that follow, the Motion is denied.

                                          BACKGROUND

         This action stems from a securities dispute between Plaintiffs Aaron Silberman and AMJ

  Misil AB LLC and Defendants over funds that Plaintiff AMJ Misil AB LLC invested in Defendant

  Premier Beauty and Health LLC. Defendants move to strike paragraphs 17, 18, and 44(c) from

  Plaintiffs’ Amended Complaint, [ECF No. 34], pursuant to Federal Rule of Civil Procedure 12(f).

  Those paragraphs include allegations of: (1) at least one bankruptcy in which Defendant Jorge
Case 1:20-cv-21984-DPG Document 95 Entered on FLSD Docket 09/15/2021 Page 2 of 4




  Hanes was a defendant; (2) Defendants’ failure to disclose the bankruptcy and Defendants Jorge

  and Florencia Hanes’s alleged history of engaging in false and misleading trade practices; and (3)

  various alleged false statements made by Defendant Florencia Hanes while marketing the Green

  MD Products. [ECF No. 34 at 4–5 ¶ 17; 5 ¶ 18; 19 ¶ 44(c)].

                                        LEGAL STANDARD

         Rule 12(f) states in pertinent part a court “may strike from a pleading . . . any redundant,

  immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f). “[A] court has broad

  discretion when considering a motion to strike . . . .” Hartford Fire Ins. Co. v. N.Y. Mart Grp.,

  Inc., 391 F. Supp. 3d 1175, 1176 (S.D. Fla. 2019) (quoting Tsavaris v. Pfizer, Inc., 310 F.R.D.

  678, 680 (S.D. Fla. 2015)). However, striking a pleading is considered a drastic remedy that is

  disfavored and granted sparingly. Lighter v. AIG Prop. Cas. Co., No. 16-CIV-60898, 2016 WL

  3671869, at *2 (S.D. Fla. July 11, 2016). See also Hartford Fire Ins. Co., 391 F. Supp. 3d at 1176

  (“[S]triking . . . a pleading is a drastic remedy generally disfavored by courts.” (quoting Tsavaris,

  310 F.R.D. at 680)). Motions to strike are therefore generally denied unless the factual pleading

  “(1) has no possible relation to the controversy, (2) may cause prejudice to one of the parties, or

  (3) fails to satisfy the general pleading requirements of Rule 8 of the Federal Rules of Civil

  Procedure.” Hartford Fire Ins. Co., 391 F. Supp. 3d at 1176 (quoting Tsavaris, 310 F.R.D. at 680).

                                            DISCUSSION

         Defendants argue that paragraphs 17, 18, and 44(c) are impertinent because they bear no

  value to the litigation and scandalous because they serve to embarrass Defendants Jorge Hane and

  Florencia Hane. See [ECF No. 48 at 5]. The Court disagrees.

         First, the Court does not find that the allegations in paragraphs 17, 18, and 44(c) are

  impertinent. “[E]ven if certain allegations in the complaint are not actionable standing alone, they



                                                   2
Case 1:20-cv-21984-DPG Document 95 Entered on FLSD Docket 09/15/2021 Page 3 of 4




  should remain in the complaint because they ‘can be used as factual evidence going toward other

  claims that are cognizable.’” In re Se. Banking Corp. Sec. & Loan Loss Rsrvs. Litig., 147 F. Supp.

  2d 1348, 1355 (S.D. Fla. 2001) (quoting Dickinson v. McCarty, No. 93-CIV-8210, 1994 WL

  706979, at *6 (S.D. Fla. Aug. 2, 1994)). The Court finds that Defendants’ Motion is not the proper

  avenue to address the merits of paragraphs 17, 18, and 44(c). Rather, “[i]t would appear that

  [Defendants have] put the proverbial cart before the horse. To the extent that [Defendants have]

  meritorious defenses to assert, [their] Motion to Strike is not the proper avenue to attempt to do

  so.” Lighter, 2016 WL 3671869, at *2. See also Lipsky v. Commonwealth United Corp., 551 F.2d

  887, 893 (2d Cir. 1976) (“[O]rdinarily neither a district court nor an appellate court should decide

  to strike a portion of the complaint on the grounds that the material could not possibly be relevant

  on the sterile field of the pleadings alone.”).

          Second, the Court does not find that the allegations in paragraphs 17, 18, and 44(c) are

  scandalous. For a factual allegation to be scandalous, “it must be obviously false and unrelated to

  the subject matter of the action. The facts may be unpleasant . . . to have on the record . . . but the

  same is true of many facts of life which are entitled to be pleaded as relevant to a cause of action .

  . . .” Cohen v. Storch, No. 15-CIV-62726, 2016 WL 7469984, at *2 (S.D. Fla. Feb. 26, 2016)

  (quoting S.D. v. St. Johns Cnty. Sch. Dist., No. 2:09-CIV-250-J-20TEM, 2009 WL 1941482, at *4

  (M.D. Fla. July 7, 2009)). Here, Defendants have not shown that the allegations include “repulsive

  language that detracts from the dignity of the court” or that they cast a “cruelly derogatory light”

  on Defendants Jorge Hane and Florencia Hane. Cohen, 2016 WL 7469984, at *2 (quoting Badilo

  v. City of Deerfield Beach, No. 13-CIV-60057, 2013 WL 3762338, at *1 (S.D. Fla. July 16, 2013)).




                                                    3
Case 1:20-cv-21984-DPG Document 95 Entered on FLSD Docket 09/15/2021 Page 4 of 4




                                        CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that Defendants’, Premier Beauty and

  Health LLC, Jorge Hane, and Florencia Hane, Motion to Strike Certain Allegations from Amended

  Complaint, [ECF No. 48], is DENIED.

          DONE AND ORDERED in Chambers in Miami, Florida, this 15th day of September,

  2021.


                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                               4
